In The
Court of Appeals
Sixth Appellate District of Texas at Texarkana

______________________________

No. 06-03-00145-CR
______________________________


WILLIAM T. CAREY, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee


                                              

On Appeal from the 204th Judicial District Court
Dallas County, Texas
Trial Court No. F-0245653-MQ


                                                 



Before Morriss, C.J., Ross and Carter, JJ.
Memorandum Opinion by Justice Carter


MEMORANDUM OPINION

            William T. Carey appeals from his conviction for two offenses of aggravated sexual assault. 
He was convicted by a jury, and the court assessed punishment at life in each case.  The cases were
tried together and have been briefed together.  Three contentions of error have been raised in both
appeals.  Since the briefs and arguments raised therein are identical in both appeals, for the reasons
stated in Carey v. State,  No. 06-03-00144-CR, we likewise resolve the issues in this appeal in favor
of the State.
            We affirm the judgment of the trial court.
 
 
                                                                        Jack Carter
                                                                        Justice

Date Submitted:          March 22, 2004
Date Decided:             April 8, 2004

Do Not Publish